FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   September 9, 2020



In the Court of Appeals of Georgia
 A20A1446. RILEY v. THE STATE.                                                MA-049C

      MARKLE, Judge.

      Following a jury trial, Coleman Riley was convicted of rape (OCGA § 16-6-1),

and giving false information to a law enforcement officer (OCGA § 16-10-25), and

was sentenced as a recidivist to life imprisonment. He now appeals from the denial

of his motion for new trial, arguing that (1) the trial court erred in (a) sua sponte

granting a new trial at the conclusion of his original trial; (b) not seeking a

competency hearing; and (c) allowing evidence of similar transactions; (2) the

evidence was insufficient to convict him; and (3) he was improperly sentenced as a

recidivist. After a thorough review of the record, we affirm.1

      1
       This case has taken a lengthy route to this Court. Riley was convicted in 2014,
and has had several different attorneys between his arrest, first and second trials, the
motion for new trial, and the various amendments to the motion for new trial, before
      Viewing the evidence in the light most favorable to the verdict, Jackson v.

Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the record shows that,

in May 2013, the victim spent the evening at a friend’s house, where she had been

drinking. At some point, she left the house and was walking home when she

encountered Riley, and they started talking. Riley offered the victim a beer, and she

accepted, following him to his rooming house.

      Once in Riley’s room, the two began smoking drugs as Riley paced around the

room. He started pulling at the victim’s top expecting sex, saying, “well you done

drunk my beer and smoked my stuff.” The victim told him no and the two started to

“tussle.” The victim scratched Riley along his back and arms, and they both ended up

on the mattress on the floor. During the struggle, the victim threw some condoms at

Riley, which made him angry, and he threw her onto the bed, pinned her down, and

removed her pants. He penetrated her vagina with his penis as the victim told him to

stop. Afterward, Riley said, “I guess you’re going to go back and tell now.”

      The victim was able to leave, found someone to help her, and was transported

to the hospital. At the hospital, the victim spoke with police and gave a description



his appeal was docketed in this Court in 2020. Appellate counsel notes that in the
interim, Riley’s file has been lost and he has been unable to access certain documents.

                                          2
of her attacker, and she later picked his photograph out of a lineup. The doctor who

examined the victim found abrasions between her vagina and anus, consistent with

the use of force, and noted that the victim stated she had been choked.

      Based on the victim’s account, an Atlanta police detective went to the rooming

house where the victim said the attack occurred. There, he encountered a man

matching the victim’s description. When the detective asked the defendant his name,

the defendant responded, “Tony Riley.” The detective ran the name through the

database and found no match. The defendant also gave the detective the names Tony

Davis and Riley Coleman, with different birth dates and social security numbers.

None of these names matched the database. The detective brought the defendant to

the station, where fingerprints identified the defendant as Riley Coleman.

      In his interview with police, Riley initially denied knowing the victim, and he

stated he got the scratches on his arm from poison ivy.2 He later admitted that he

knew the victim and that he gave her $10 to buy drugs; they smoked the drugs

together; and then he paid her $5 for sex. He explained that the victim scratched him

when he refused to give her more money. Riley also admitted giving police a false

name when he first encountered the officer at the rooming house.

      2
          Riley’s interview was admitted into evidence and played for the jury.

                                           3
       Based on this attack, Riley was charged with rape and giving false information

to a law enforcement officer. Following a four-day trial, the jury convicted him of

both counts. However, at the conclusion of his initial trial, the trial court realized it

had committed error when it permitted an employee of the district attorney’s office

to sit on the jury. The trial court initially stated that it intended to declare a mistrial,

but later clarified that it could not grant a mistrial after the jury had rendered its

verdict and, instead, sua sponte granted a new trial under OCGA § 5-5-40. The trial

court then stated that the new trial would begin the following Monday, to which trial

counsel responded, “fine.”

       At the second trial, the victim again testified to the attack. The State then called

several women whom Riley had attacked in the past, as well as the police officers

who investigated those prior incidents.3 The State also introduced Riley’s prior

conviction for rape and aggravated sodomy, as well as a prior indictment for

aggravated assault and sexual battery. The first victim testified that, in 2012, Riley

grabbed her breasts while she was at his apartment playing cards, and that, when she


       3
        The State gave proper notice of this evidence. Prior to the testimony, Riley
objected to the police officer’s testimony as hearsay, improper bolstering, and
cumulative. The trial court overruled the objection, but gave the jury a limiting
instruction before the officer testified.

                                             4
tried to leave, Riley grabbed her and placed his hands around her neck. As a result of

this incident, Riley pled guilty to misdemeanor sexual battery.

       The second victim testified that, in 1999, Riley grabbed her as she was walking

to the train, offered her money for sex, and, after she agreed, Riley placed both hands

around her neck, pushed her to the ground, and forced her to have sex. The third

victim stated that, in 2004, she met Riley and agreed to smoke crack cocaine with

him, but, as she went with him, he grabbed her around the neck, choked her, pulled

her pants down, and forced her to perform oral sex before penetrating her vaginally.

Riley was still on top of her when police arrived. Riley ultimately pled guilty to

aggravated assault with intent to rape in connection with this attack.

       At the close of the second trial, the jury again convicted Riley, and the trial

court sentenced him as a recidivist to life imprisonment for the rape, with a

concurrent 12-month sentence for giving false information to a law enforcement

officer.4

       Riley filed a motion for new trial, arguing that the trial court erred in granting

the mistrial after the verdict in the first trial and ordering a new trial before the


       4
     The State gave proper notice of its intent to seek recidivist sentencing under
OCGA § 17-10-7 (a) and (c).

                                           5
transcript was prepared; it was error to admit the similar transaction evidence; and

trial counsel was ineffective in failing to seek a competency hearing.

       At the motion hearing, Riley testified that he had spent time in a mental health

facility, and trial counsel testified that she had not seen anything that would have

supported a mental health defense. The trial court denied the motion for new trial, and

Riley now appeals.

       1. In his first enumeration of error, Riley argues that the trial court committed

plain error when it declared a de facto mistrial after the jury’s verdict in the first trial,

and that he has been prejudiced as a result, especially due to the unavailability of the

transcripts prior to his second trial. He asserts that this Court is not bound by the trial

court’s nomenclature, and can look at the substance of the trial court’s order to

determine that the trial court granted a de facto mistrial. He further contends that it

was error to schedule the second trial to begin the following Monday, as opposed to

placing it on the docket under OCGA § 5-5-48, and that this quick rescheduling

confirms that the trial court granted a mistrial instead of a new trial. He argues that

allowing the trial court’s ruling to stand would essentially nullify the rule against a

post-verdict mistrial. We are not persuaded.



                                             6
      It is well-settled that a trial court cannot grant a mistrial after the jury renders

its verdict. State v. Sumlin, 281 Ga. 183, 184 (1) (637 SE2d 36) (2006); State v.

Chapman, 322 Ga. App. 82, 83 (744 SE2d 77) (2013). But, OCGA § 5-5-40 (h)

authorizes the trial court to sua sponte grant a new trial within 30 days from entry of

the judgment.

      Here, although the trial court initially stated that it would grant a mistrial due

to the error of seating an improper juror, it ultimately recognized that it could not

grant a mistrial post-verdict.5 The trial court then sua sponte granted a new trial.

      Contrary to Riley’s argument, there is no confusion about the trial court’s

actions. The nomenclature and the substance of the trial court’s order are the same;

the trial court exercised its authority under OCGA § 5-5-40 (h) to sua sponte grant a

new trial. Chapman, 322 Ga. App. at 83.

      Moreover, when the trial court announced its ruling, and scheduled the second

trial to begin the following week, trial counsel responded that it was “fine.” Having

acquiesced to the decision, Riley cannot complain of it on appeal. Hornbuckle v.


      5
         Under Beam v. State, 260 Ga. 784, 785-786 (2) (400 SE2d 327) (1991),
overruled on other grounds by Willis v. State, 304 Ga. 686, 706 (11) (a) (820 SE2d
640) (2018), full-time employees of district attorney’s offices must be excused from
the jury pool if challenged for cause.

                                           7
State, 300 Ga. 750, 756 (5) (797 SE2d 113) (2017); Robinson v. State, 299 Ga. 648,

651 (3) (791 SE2d 13) (2016) (“This matter has not been preserved for purposes of

appeal. Because Robinson acquiesced in the trial court’s action by voicing

satisfaction with it, Robinson cannot complain about the trial court’s ruling.”).

Regardless, Riley has offered nothing to show how he was prejudiced by the trial

court’s ruling or the prompt re-trial. Cf. OCGA § 5-5-50 (“The first grant of a new

trial shall not be disturbed by an appellate court unless the appellant shows that the

judge abused his discretion in granting it and that the law and facts require the verdict

notwithstanding the judgment of the presiding judge.”).

       To the extent that Riley argues it was error to order a new trial without the

benefit of the transcripts from the first trial, and that he was entitled to free transcripts

to prepare for the second trial, he cannot show any harm or prejudice. A trial court

may rule on a motion for new trial without the benefit of the transcripts. See OCGA

§ 5-5-40 (c); Holmes v. State, 180 Ga. App. 787, 788 (4) (350 SE2d 497) (1986); see

also Uniform Superior Court Rule 41.1 (trial court may hear motion for new trial

prior to preparation of transcripts). Moreover, a review of the transcript from the

second trial shows that counsel was able to question witnesses about prior testimony



                                             8
to bring out any inconsistencies even without the benefit of the transcript from the

first trial.

        Finally, as to Riley’s contention that the trial court erred in placing the new

trial on the docket the following week, we discern no error. Under OCGA § 5-5-48,

“[w]hen a new trial has been granted by the court, the case shall be placed on the

docket for trial as though no trial had been had[.]” And, under OCGA § 17-8-1 (a),

“[t]he cases on the criminal docket shall be called in the order in which they stand on

the docket unless the accused is in jail or, otherwise, in the sound discretion of the

court.” (emphasis supplied)). As such, the trial court was authorized, in its discretion,

to set the new trial for the following week. Moreover, OCGA § 5-5-48 does not

prohibit the trial court from setting the trial more quickly.

        2. Riley next argues that his convictions must be reversed because there is no

evidence that he was competent to stand trial. He points to his testimony at the motion

for new trial hearing in which he stated that he understood the trial court had granted

a mistrial rather than a new trial, and that he spent several years in a mental health

facility. We discern no reversible error.6

        6
        The State contends that Riley did not preserve this argument. The record
shows that Riley’s initial trial counsel filed an ex parte motion for a competency
evaluation, and the trial court ordered an evaluation, but the record does not include

                                             9
      “A criminal defendant’s due process right to a fair trial encompasses the right

not to be tried or convicted while incompetent to stand trial.” (Citations omitted.)

Phelps v. State, 296 Ga. App. 362, 364 (1) (674 SE2d 620) (2009). Generally, we

presume a defendant is mentally competent. OCGA § 16-2-3; Powers v. State, 314

Ga. App. 733, 734-735 (1) (b) (725 SE2d 848) (2012). Nevertheless, under OCGA

§ 17-7-130 (b) (1), a defendant may move the trial court to order a competency

evaluation. But, once competency has been determined, “the appropriate standard of

appellate review is whether after reviewing the evidence in the light most favorable

to the State, a rational trier of fact could have found that the defendant failed to prove

by a preponderance of the evidence that he was incompetent to stand trial.” (Citation

and footnote omitted.) Sims v. State, 279 Ga. 389, 391 (1) (614 SE2d 73) (2005). The




an evaluation report or any other documentation with regard to this issue. Riley’s
subsequent trial counsel was unaware of the ex parte motion. And, in his motion for
new trial, Riley argued only that trial counsel was ineffective in failing to address his
mental health issues; he did not argue that he was not competent to stand trial.
Pretermitting whether Riley preserved his competency argument, and in light of the
fact that trial courts have an independent obligation to ensure the defendant is
competent to stand trial if there is any cause for concern, we address this issue on the
merits. See OCGA § 17-7-129 (a); see also Baker v. State, 250 Ga. 187, 189-190 (1)
(297 SE2d 9) (1982) (waiver of statutory right to special jury on competency issue
did not waive trial court’s independent duty).

                                           10
defendant bears the burden of establishing incompetency. Traylor v. State, 280 Ga.

400, 406 (4) (b) (627 SE2d 594) (2006).

      Here, Riley has not met his burden. The record shows that Riley’s first trial

counsel filed an ex parte motion for a competency evaluation, which the trial court

granted. The record, however, contains no evaluation results or copies of any medical

or psychological reports. And appellate counsel did not call the trial counsel who

requested the evaluation to testify at the motion for new trial hearing. See Simpson

v State, 238 Ga. App. 109, 113-114 (3) (517 SE2d 830) (1999) (physical precedent

only) (finding no error where the results of court ordered evaluation were not

included in the record, and explaining that the trial court has no obligation to inquire

into the results). Cf. Strong v. State, 263 Ga. 587, 590 (5) (436 SE2d 213) (1993) (no

error in failure to sua sponte order competency hearing where there was no evidence

defendant was incompetent). Riley testified at the motion for new trial hearing that

he took medication for a sleep disorder and schizophrenia following a head injury in

1998. But, trial counsel testified that Riley understood the nature of the charges

against him, was able to assist in his defense, and understood the roles of the

attorneys and judge. She stated that she did not seek a hearing on Riley’s competency

because Riley never mentioned his mental health issues and she believed there was

                                          11
no basis to raise a mental health defense. As such, Riley has not met his burden to

show there was a question as to his competency to stand trial. Sims, 279 Ga. at 391

(1).

       Moreover, the fact that the trial court ordered an evaluation does not lead to the

conclusion that Riley was incompetent to stand trial. A defendant is presumed to be

competent, and, “[a] court need not accept an expert’s testimony on the defendant’s

mental state, but may rely on its own observations and the basic presumptions

permitted by law.” Flesche v. State, 254 Ga. App. 3, 5 (1) (561 SE2d 160) (2002); see

also OCGA § 16-2-3. “The fact that the court allowed the trial to go forward after

testimony concerning Appellant’s competency is in effect a sub silentio finding that

he was competent.” Harris v. State, 256 Ga. 350, 352 (2) (349 SE2d 374) (1986).

       Additionally, nothing in the record would have triggered the trial court’s sua

sponte obligation to inquire into Riley’s competency. See OCGA § 17-7-129 (a) (the

trial court has a duty to sua sponte inquire into a defendant’s competency where it has

information that raises a bona fide question of competency); see also Beach v. State,

351 Ga. App. 237, 241-242 (2) (b) (830 SE2d 565) (2019).

       Whether a competency evaluation is warranted depends on



                                           12
      whether the trial court received information which, objectively
      considered, should reasonably have raised a doubt about the defendant’s
      competency and alerted the trial court to the possibility that the
      defendant could neither understand the proceedings, appreciate their
      significance, nor rationally aid his attorney in his defense.


(Citations omitted.) Traylor v. State, 280 Ga. 400, 404 (4) (a) (627 SE2d 594) (2006).

The focus is on three factors: “(1) evidence of the defendant’s irrational behavior;

(2) the defendant’s demeanor at trial; and (3) prior medical opinion regarding the

defendant’s competence to stand trial. Such an analysis focuses on what the trial court

did in light of what it knew at the time of the trial or plea hearing.” (Citations

omitted.) Johnson v. State, 209 Ga. App. 514, 516 (2) (433 SE2d 717) (1993).

      Here, Riley contends that his confusion over whether the trial court granted a

mistrial or a new trial shows that he did not understand the proceedings. But, this

alone does not show that the trial court had an obligation to inquire into Riley’s

competency. See Palmer v. State, 303 Ga. 810, 814 (II) (814 SE2d 718) (2018);

Traylor, 280 Ga. at 405 (4) (a). The fact that Riley did not understand that the trial

court granted a new trial rather than a mistrial does not show that he did not

understand the nature of the proceedings, especially where the trial court initially

indicated that it would grant a mistrial and only changed its order after conducting

                                          13
research. Moreover, there is no evidence in the record of any irrational behavior or

other conduct that would have triggered the trial court’s independent duty. Under

these facts, Riley cannot meet his burden to show that he was not competent to stand

trial.

         3. Riley next argues that his conviction for rape must be reversed because the

trial court failed to conduct the requisite three-part test under OCGA § 24-4-404 (b)

(“Rule 404 (b)”) before admitting the evidence of similar transactions. We discern no

error.

         We review a trial court’s evidentiary rulings for abuse of discretion. McCoy v.

State, 332 Ga. App. 626, 628 (774 SE2d 179) (2015).

         The State contends that Riley did not preserve the alleged error because he did

not object to the evidence on this ground in the trial court.7 Our review of the record

shows that, during the second trial, trial counsel objected to the officers’ testimony

on the ground that it was cumulative and bolstered earlier testimony, but counsel did



         7
        The State argues that the officers’ testimony concerning the prior acts was
admissible. Although Riley objected to the officers’ testimony as cumulative and
bolstering the victims’ testimonies, he makes a different argument on appeal. Thus,
he has abandoned his previous objection. Patterson v. State, 327 Ga. App. 695, 698
(3) (761 SE2d 101) (2014).

                                           14
not argue that the evidence failed to satisfy the three-prong test under Rule 404 (b).8

Because the record confirms that Riley raises his challenge to the evidence under

Rule 404 (b) for the first time on appeal, our review is limited to plain error. Gates

v. State, 298 Ga. 324, 326 (3) (781 SE2d 772) (2016); see also OCGA § 24-1-103 (d).

      To meet his burden under plain error, Riley must show the following:

      First, there must be an error or defect—some sort of deviation from a
      legal rule—that has not been intentionally relinquished or abandoned,
      i.e., affirmatively waived, by the appellant. Second, the legal error must
      be clear or obvious, rather than subject to reasonable dispute. Third, the
      error must have affected the appellant’s substantial rights, which in the
      ordinary case means he must demonstrate that it affected the outcome of
      the trial court proceedings. Fourth and finally, if the above three prongs
      are satisfied, the appellate court has the discretion to remedy the
      error—discretion which ought to be exercised only if the error seriously
      affects the fairness, integrity or public reputation of judicial
      proceedings.


(Citations and punctuation omitted.) Gates, 298 Ga. at 327 (3). Riley cannot meet this

burden.



      8
         Prior to the start of the second trial, counsel objected to the Rule 404 (b)
evidence with respect to the victims in the 1999 and 2102 attacks on the grounds that
the incidents were not similar. The State responded that these events were admissible
under Rule 413. The trial court found the evidence admissible.

                                          15
      Riley’s challenge to the admissibility of the similar transactions under Rule 404

(b) is misplaced because the evidence was admissible under OCGA § 24-4-413 (a)

(“Rule 413 (a)”). Edmondson v. State, 336 Ga. App. 621, 626 (2) (785 SE2d 563)

(2016). The State provided notice of its intent to rely on these prior criminal acts

under both OCGA § 24-4-404 (b) and 24-4-413. OCGA § 24-4-413 (b). And the trial

court found that the prior incidents were admissible under Rule 413.

      OCGA § 24-4-413 (a) provides:

      In a criminal proceeding in which the accused is accused of an offense
      of sexual assault, evidence of the accused’s commission of another
      offense of sexual assault shall be admissible and may be considered for
      its bearing on any matter to which it is relevant.


(Emphasis supplied.) The statute defines “offense of sexual assault” to include rape.

OCGA § 24-4-413 (d) (1); OCGA § 16-6-1 (a). As we have explained, Rule 413

      supersede[s] the provisions of OCGA § 24-4-404 (b) in sexual assault
      . . . cases, and create[s] a rule of inclusion, with a strong presumption in
      favor of admissibility as [it] provides that such evidence shall be
      admissible. Thus, the State can seek to admit evidence under these
      provisions for any relevant purpose, including propensity.




                                          16
(Citations and punctuation omitted.) Dixon v. State, 341 Ga. App. 255, 258 (1) (800

SE2d 11) (2017).9 Because Riley was on trial for rape, his prior instances of rape,

sexual battery, and aggravated assault with intent to rape were properly before the

jury under Rule 413. And, as the evidence was admissible under Rule 413, Riley’s

challenge to the evidence under Rule 404 (b) fails.

      4. Riley next contends that there was insufficient evidence to support his

conviction for giving false information to a law enforcement officer because there

was no proof the information was false or that he intended to mislead the officer. This

argument is without merit.

      In support of his argument, Riley notes that his name is frequently identified

as “Riley Coleman.” But he offers no other argument for his claim that the evidence

was insufficient. Nevertheless, our review of the record shows that there was

sufficient evidence for the jury to find that Riley intentionally gave a false name to

the investigating officer.




      9
        Evidence admitted under Rule 413 is subject to the balancing test set out in
OCGA § 24-4-403 (“Rule 403”). Dixon, 341 Ga. App. at 260 (1) (b). Riley does not
argue that the Rule 403 balancing test required the evidence to be excluded. Thus, we
do not address this analysis.

                                          17
      On appeal from a criminal conviction, we view the evidence in the light
      most favorable to the jury’s verdict, and the defendant is no longer
      presumed innocent. Thus, in evaluating the sufficiency of the evidence,
      we do not assess witness credibility or weigh the evidence, but only
      determine if the evidence was sufficient for a rational trier of fact to find
      the defendant guilty of the charged offenses beyond a reasonable doubt.
      And the verdict will be upheld so long as there is some competent
      evidence, even though contradicted, to support each fact necessary to
      make out the State’s case.


(Citations and punctuation omitted.) Johnson v. State, 351 Ga. App. 690, 692 (832

SE2d 676) (2019).

      OCGA § 16-10-25 provides “[a] person who gives a false name, address, or

date of birth to a law enforcement officer in the lawful discharge of his official duties

with the intent of misleading the officer as to his identity or birthdate is guilty of a

misdemeanor.” Notably, “whether the requisite intent is manifested by the

circumstances is a question for the trier of fact, and, on review, this court will not

disturb the factual determination unless it is contrary to the evidence and clearly

erroneous.” (Citation and punctuation omitted.) Flanders v. State, 230 Ga. App. 316,

317 (2) (496 SE2d 344) (1998).




                                           18
       Here, the evidence showed that the officer encountered Riley outside his

rooming house while investigating the victim’s allegation of rape; the officer asked

Riley his name and Riley gave several different names, social security numbers, and

birth dates, none of which matched any information in the police database; and police

did not learn his true identity until Riley was fingerprinted at the police station. In his

interview, Riley admitted that he gave the police a false name. It was for the jury to

determine intent, and this evidence was sufficient for the jury to convict Riley of

giving false information to a law enforcement officer. See Ceballos v. State, 345 Ga.

App. 714, 717 (1) (815 SE2d 89) (2018).

       To the extent that Riley contends that there is confusion about whether he gave

a false name because he has two first names and two last names and his speech

pattern made “Coleman” sound like “Tony,” we are not persuaded. There is no

evidence in the record – and indeed Riley points to none – to support either claim.

       5. In his final enumeration of error, Riley argues that the trial court erred by

sentencing him as a recidivist under OCGA § 17-10-7 (a) and (c) because both

subdivisions cannot be applied to the same case and should not be read together. He

acknowledges, however, that this Court has held to the contrary.



                                            19
      Riley did not challenge his prior convictions for purposes of enhancing his

sentence under OCGA § 17-10-7, and thus he has waived it. von Thomas v. State, 293

Ga. 569, 572-573 (2) (748 SE2d 446) (2013) (both the Supreme Court of Georgia and

this Court have routinely held that a defendant may waive challenges to the predicate

offenses used to sentence him as a recidivist); see also Barstad v. State, 329 Ga. App.

214, 219 (2) (b) (764 SE2d 453) (2014). But, to the extent that Riley’s argument

concerning his recidivist sentence would render the sentence void, such an argument

would not be waived. See Parham v. State, 342 Ga. App. 754, 756 (1), n. 1 (805 SE2d

264) (2017).

      OCGA § 17-10-7 (a) provides:

      any person who, after having been convicted of a felony offense in this
      state . . . and sentenced to confinement in a penal institution, commits
      a felony punishable by confinement in a penal institution shall be
      sentenced to undergo the longest period of time prescribed for the
      punishment of the subsequent offense of which he or she stands
      convicted, provided that, unless otherwise provided by law, the trial
      judge may, in his or her discretion, probate or suspend the maximum
      sentence prescribed for the offense.


      Additionally, under OCGA § 17-10-7 (c),




                                          20
      any person who, after having been convicted under the laws of this state
      for three felonies . . . commits a felony within this state shall, upon
      conviction for such fourth offense or for subsequent offenses, serve the
      maximum time provided in the sentence of the judge based upon such
      conviction and shall not be eligible for parole until the maximum
      sentence has been served.


      As Riley concedes, our Supreme Court has explained that these provisions

must be read together. Blackwell v. State, 302 Ga. 820, 829 (4) (809 SE2d 727)

(2018); see also Reason v. State, 353 Ga. App. 266, 269-270 (2) (836 SE2d 223)

(2019) (acknowledging precedent and finding no error in sentence under both

subsections). As a result, there is no merit to Riley’s argument that the trial court

erred in sentencing him as a recidivist under both provisions.

      For the foregoing reasons, the trial court properly denied Riley’s motion for a

new trial, and we affirm.

      Judgment affirmed. Reese, P. J., and Colvin, J., concur.




                                         21